Citation Nr: 0814440	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  99-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of head 
injury.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a stomach 
condition, to include consideration as secondary to a 
service-connected disability.  

6.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

7.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977, 
plus subsequent service in the United States Army Reserve 
between 1977 and 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1998 and later by 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).   The Board remanded the 
case for additional development in February 2005.  A hearing 
was held at the RO before the undersigned Veterans Law Judge 
in December 2007.  

The issues of entitlement to service connection for residuals 
of a head injury and a psychiatric disorder, the claim for an 
increased rating for hypertension, and the claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss of 
sufficient severity that auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

2.  The veteran has tinnitus which was caused by exposure to 
acoustic trauma in service.

3.  The veteran's current stomach condition was not present 
until many years after service, and was not caused or 
aggravated by a service-connected disability.

4.  The veteran did not have service in Vietnam, and has not 
presented credible evidence that he was exposed to herbicides 
such as Agent Orange.  

5.  Diabetes mellitus was not present until many years after 
service and there is no competent evidence that the veteran's 
current diabetes is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  A stomach disorder was not incurred in or aggravated by 
service, and was not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

4.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in February 
2001, May 20001, October 2002, December 2002, February 2003, 
March 2003, April 2003, July 2003, March 2004, May 2005 
February 2007 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letters specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  Although some of the letters were provided after 
adjudication of the claims, the veteran was subsequently 
afforded an opportunity to submit evidence and the claims 
were readjudicated.  Therefore, there was no prejudice due to 
the timing of the letters.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded VA medical examinations, and an appropriate medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

During the hearing held in December 2007, the veteran 
testified that he was exposed to loud noise during his period 
of service from 1974 to 1977.  In particular, he recounted 
exposure to noise from generators, heavy trucks, and gun 
fire.  He stated that he was not treated or diagnosed with 
hearing loss during service, but he expressed his opinion 
that this noise exposure in service resulted in hearing loss 
which was noted on separation from service and again later 
when he was in the reserves.  

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In reviewing the older evidence which is of record, the Board 
notes that the findings varied significantly between the 
various examinations.  On service entrance examination in 
March 1974, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
X
0
LEFT
25
5
0
X
0

The service medical records do not contain any complaints or 
findings of hearing loss.  

On separation from service in April 1977, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
0
LEFT
35
25
20
15
30

On examination in July 1980 for the purpose of enlistment in 
the Army reserve, the 
audiology test results were noted to reflect that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
45
40
LEFT
20
5
5
25
30

It was stated that there was defective hearing of the right 
ear.  

Subsequently, however, when tested in April 1987 in 
connection with reserve service, the veteran's hearing was 
within normal limits.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
05
10
LEFT
05
05
05
05
05

A VA audiology examination conducted in July 1998 reflects 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
45
LEFT
15
20
20
25
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.

A private medical record dated in April 1999, apparently from 
the veteran's civilian employer, reflects that an audiology 
test conducted in November 1991 had revealed normal hearing 
in both ears, while a test conducted in April 1999 showed 
significant hearing loss, particularly in the right ear.  

A VA examination conducted the next year in 1999 reflects 
that the veteran was found to have deafness of the right ear 
as he unable to hear bone conduction on the right ear, and 
was barely able to hear air conduction.  

A VA audiology consultation record dated in December 2002 
noted that the veteran had ""questionable functional 
hearing loss."  It was noted that he did not respond when 
asked to repeat words played at 100 decibels, but when asked 
to take off his earphones at a level of 60 decibels, he 
removed them.  

Finally, the report of a VA hearing loss examination dated in 
March 2006 reflects that the examiner reviewed the veteran's 
claims file and stated that pure tone audiometry tests were 
noted throughout the veteran's file, and all were 
inconsistent illustrating poor intra-test consistency.  In 
addition, it was noted that during the March 2006 
examination, the veteran refused to sit in the sound treated 
booth, and as a result no audiometric studies could be 
completed.    

The Board finds that there is insufficient evidence to show 
that the veteran currently has a hearing loss disability.  
The past examinations have varied significantly, and there is 
an indication in the examination of 2002 that the veteran was 
exaggerating any hearing loss he may have.  In light of the 
March 2006 medical opinion which indicates that past test 
results are inconsistent, and in light of the fact that the 
veteran refused to undergo current testing, the Board 
concludes that the evidence which is of record is 
insufficient to demonstrate that the veteran has hearing loss 
of sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  Accordingly, the Board concludes that a hearing 
loss disability was not was incurred in or aggravated by 
service.

II.  Entitlement To Service Connection For Tinnitus.

The veteran testified during the hearing held in December 
2007 that that he was exposed to loud noise during service.  
He also reported having drainage in his ears, and having 
ringing.  He did not recall whether he had complained of the 
ringing on separation from service, but that he had it 
throughout his reserve service and he had it now.  

The veteran's service medical records do not contain any 
references to tinnitus.  The report of a medical examination 
conducted upon separation from service in April 1977 reflects 
that clinical evaluation of the ears was normal.  The veteran 
stated that he was in good health.  

The report of an ear disease examination conducted by the VA 
in July 1998 reflects that the veteran reported having a 
periodic ringing in his ears.  The report shows that the 
veteran stated that the onset of the tinnitus had been during 
his period of service

A private medical record dated in October 1998 reflects that 
the veteran reported that he had longstanding ringing in his 
ears since 1980.  The physician noted the history of noise 
exposure during service as a tank gunner and afterwards, and 
stated that the tinnitus was consistent "noise-induced.  

The report of a VA examination conducted in May 2006 reflects 
that the examiner concluded that the veteran's tinnitus was 
not caused by noise exposure or any head injury during 
service.  The examiner further stated, however, that it was 
as likely as not that the hearing loss and tinnitus were 
caused by the noise exposure after active service while the 
veteran was in the reserves and while working as a 
professional mechanic.  

After considering all of the evidence which is of record, the 
Board finds that the veteran's testimony is credible and 
adequately demonstrate the occurrence of acoustic trauma 
during active duty service and reserve service.  The Board 
notes also that his testimony of exposure to noise in service 
is confirmed by service personnel records showing that he had 
duties operating generators and tanks.  The Board also finds 
that the medical evidence adequately demonstrates that the 
veteran currently has tinnitus.  Finally, the Board concludes 
that the private opinion of October 1998 and the VA opinion 
linking current tinnitus to noise exposure during service 
adequately demonstrate the existence of a nexus between 
current tinnitus and service.  Accordingly, the Board 
concludes that tinnitus was incurred in service.  

III.  Entitlement To Service Connection For A Stomach 
Condition, To Include Consideration As Secondary To A Service 
Connected Disability.

The veteran's service medical records are negative for any 
references to a chronic stomach condition.  Although a 
service record dated in April 1975 reflects a complaints of 
stomach problems, the complaints apparently resolved as 
subsequent service medical records are negative.  In 
addition, the report of a medical examination given for the 
purpose of his separation from service is negative for 
references to stomach problems.  

The earliest post service records reflecting the presence of 
a stomach disorder are from many years after service.  
Although a letter dated in May 2001 from Joseph A. Weber, 
M.D., indicates that the veteran had a stomach condition 
since service, the Board notes that the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  Another letter from Dr. Weber dated in March 2002 
contains similar information, but notes that Dr. Weber had 
only treated the veteran since 1997.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that a letter dated in May 2001 from a 
medical secretary is to the effect that the veteran was 
treated by a deceased physician between 1977 and 1988 for 
disorder including "his severe chronic gastritis and ulcer 
disease which he had since service."  The Board notes, 
however, that there is no actual treatment records to confirm 
this account.  Moreover, the account is contradicted by the 
service medical records themselves which do not show any 
chronic disorder to be present and do not contain any mention 
of an ulcer.  The Board further notes that the written 
statement from the medical secretary does not contain any 
specific dates of treatment, and the secretary is not shown 
to be qualified to render an opinion as to the exact 
diagnosis warranted by the veteran's reported complaints.  
Therefore, the statement cannot be said to demonstrate that 
an ulcer was manifest to a compensable degree within a year 
of separation from service.  

The veteran's also contends is that his current stomach 
problems are secondary to medication taken to treat a 
service-connected disability.  The veteran has previously 
established service connection for acne vulgaris and 
folliculitis, rated as 50 percent disabling; hypertension, 
rated as 10 percent disabling; and a corneal scar of the left 
eye, rated as noncompensably disabling.  He asserts that the 
skin disorder contributed to the development of the stomach 
disorder.  

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that the medication taken for his 
service-connected disabilities had caused him to develop 
stomach problems.  However, the Board notes that the veteran 
is not competent, as a lay person, to make such a medical 
judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The medical evidence has been presented on the issue of 
secondary service connection for a stomach disorder weighs 
against the claim.  The report of a gastrointestinal 
examination conducted by the VA in March 2006 shows that the 
examiner concluded that the veteran had a history of 
gastritis and gastro paresis, but that there was no 
connection between those conditions and his skin condition. 

For these reasons, the Board finds that the veteran's current 
stomach problems were not present until years after service, 
and were not caused or aggravated by service-connected 
disabilities.  Accordingly, the Board concludes that 
headaches were not incurred in or aggravated by service, and 
were not proximately due to or the result of a service-
connected disability.  

IV.  Entitlement To Service Connection For Diabetes Mellitus,
 Claimed As Secondary To Herbicide Exposure.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
diabetes is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board notes that the veteran did not have 
service in Vietnam, and therefore, the presumption pertaining 
to development of diabetes following exposure to herbicides 
does not apply in the present case.  In reaching this 
conclusion, the Board has noted that his DD 214 reflects that 
his awards did not include the Vietnam Service Medal and the 
Vietnam Campaign Medal.  The DD 214 further indicates that he 
had no foreign service.  The controlling regulation, 38 
C.F.R. § 3.307(a)(6), specifically states that a legal 
presumption is limited to veterans who "served in the 
Republic of Vietnam" and to those whose "conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  There is no official confirmation that the veteran 
visited Vietnam.  

Further, the veteran has not provided or identified any 
additional evidence supporting his contention that he was 
exposed to herbicides during active duty.  Although the 
veteran has presented his own testimony which was to the 
effect that something was sprayed in areas where he was 
stationed, the veteran's own testimony does not adequately 
demonstrate exposure to Agent Orange.  Therefore, the 
presumptions pertaining to herbicide exposure to not apply in 
the present case.  

With respect to a claim for direct service connection for 
diabetes, the Board notes that the veteran's service medical 
records do not contain any references to diabetes.  The 
report of a medical examination conducted upon separation in 
April 1977 is likewise negative for references to diabetes.  
It was noted that urinalysis was negative for sugar.  
Similarly, post service medical examinations conducted in 
July 1980 and later in connection with reserve service are 
likewise negative for references to diabetes.  The report of 
medical history given by the veteran in July 1980 reflects 
that he denied a history of sugar in the urine. 

In addition, the Board notes that there is no medical opinion 
that the diabetes may be related to service.  Based on the 
foregoing evidence, the Board finds that diabetes was not 
present until many years after service and there is no 
competent evidence that the veteran's current diabetes is 
related to service.  Accordingly, the Board concludes that 
diabetes was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  



ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is granted.

3.  Service connection for a stomach condition, to include 
consideration as secondary to a service connected disability, 
is denied.  

4.  Service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure, is denied.  


REMAND

The Board finds that additional development is required with 
respect to the claims for service connection for residuals of 
a head injury and a psychiatric disorder.  The Board also 
notes that the report of a mental examination conducted by 
the VA in March 2005 reflects that the veteran gave a history 
of sustaining a head injury in service, but then working for 
about 22 years as a machine technician with a manufacturer 
until he got sick with "nerves" and was hospitalized in 
Ashland, Pennsylvania.  Since that hospitalization, he had 
never been reemployed.  The Board notes that that 
hospitalization as described by the veteran appears to have 
represented a significant tuning point with respect to the 
currently claimed mental disabilities.  However, the records 
from that hospitalization have never been obtained.  The 
veteran previously provided an authorization form pertaining 
to treatment at the Ashland Hospital for gastritis, however, 
the Board's review of the claims file does not indicate that 
he was requested to provide an authorization to obtain the 
psychiatric treatment records from that same facility.  The 
Board has noted that the claims file already contains 
hospital reports from the Ashland facility dated in September 
1999, September 2000 and January 2001; however, they pertain 
only to gastritis and other gastrointestinal disorders, and 
do not contain any references to psychiatric problems.  The 
Board concludes that additional efforts are required to 
clarify whether additional records exist, and if so, to 
obtain them.

Although the date of the reported hospitalization for 
"nerves" is not specified in that VA medical report, the 
Board notes that on a claim for unemployability benefits, the 
veteran reported that his disability first affected full 
employment in October 1998 and that he had last worked full 
time in September 2000.  Presumably, the date of 
hospitalization falls between October 1998 and the end of 
2000.  The Board concludes that all documents from the 
Ashland Regional Medical Center pertaining to treatment for a 
psychiatric disorder from 1998 through 2000 should be 
obtained.  

With respect to the claim for an increased rating for 
hypertension, the Board notes that a VA treatment record 
dated in August 2004 indicates that the veteran was 
hospitalized at the "Ashland Hospital" in November 2003 for 
blood pressure.  Those records should also be obtained.  The 
Board further finds that the examination which was previously 
conducted in 2003 is not adequate for rating purposes.  In 
this regard, the Board notes that the examination report is 
almost five years old and does not adequate reflect the 
current severity of the disorder.  Thus, additional VA 
examinations are required to determine the severity of the 
veteran's service-connected hypertension. 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
obtain all hospitalization records 
pertaining to a psychiatric disability 
from the Ashland Regional Medical Center 
for the period from 1998 through 2000, 
and records of a hospitalization for 
hypertension in November 2003.  

2.  The veteran should be afforded an 
examination to determine the severity of 
the veteran's service-connected 
hypertension.  The claims folder should 
be forwarded to the examiner, and all 
necessary tests should be done.  A 
complete rationale should be provided for 
all opinions expressed.  Multiple blood 
pressure readings should be obtained.  
The examiner should review these readings 
prior to completing the examination 
report.  The examiner should indicate 
whether continuous medication is required 
for control.

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action. Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The veteran's TDIU claim is inextricably intertwined with his 
other claims, inasmuch as a grant of service connection for 
any disability could affect the outcome of his TDIU claim. 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). See also 
Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991). And therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


